The City of San




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 16, 2014

                                       No. 04-13-00720-CV

                                       Marilyn STEWART,
                                            Appellant

                                                 v.

                                THE CITY OF SAN ANTONIO,
                                         Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-09344
                       Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
        On April 30, 2014, this court ordered appellant to file written proof with this court by
May 15, 2014, that she had paid or made arrangements to pay the fee for the preparation of the
clerk’s record and reporter’s record for this appeal. On May 14, 2014, the trial court clerk filed a
notification of late record stating that appellant had “made a payment arrangement, with the first
payment of $10.00 to be paid on or around May 28, 2014.” At the top of the notification of late
record, appellant added a handwritten note stating, “This is proof of payment arrangement for the
clerk’s record.” The trial court clerk has informed this court that the total cost of the clerk’s
record will be $80.00. The notification by the trial court clerk that the first payment will be
made “on or around” May 28, 2014, does not provide this court with sufficient information
regarding the payment arrangements because it does not provide a date certain for payment. In
addition, appellant’s note does not inform this court of the dates when the balance of the fee for
preparing the clerk’s record will be paid or even address the fee for preparing the reporter’s
record.

        It is therefore ORDERED that appellant provide this court with specific dates when all of
the fees for the clerk’s record and reporter’s record will be paid no later than ten days from the
date of this order. If appellant fails to respond to this order within the time provided, this appeal
will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b)(c).
                                              _________________________________
                                              Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court